Title: To Thomas Jefferson from James E. Dekay, 30 September 1823
From: Dekay, James E.
To: Jefferson, Thomas


Respected sir
Lyceum of Natural History New York
Sept 30th 1823—
In compliance with the direction of the Lyceum of Nat. History I forward the first no of our Annals which has just been published The succeeding Nos shall be sent as soon as published—Be pleased to accept this first offering of the Lyceum to the great Patriarch of American Natural HistoryRespectfullyJas E Dekay Corresponding Secretary  No 58 Walker Street